                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

In re:                                              §
                                                    §
ORLY GENGER.                                        §        Case No. 19-10926-TMD
          (Debtor)                                  §         Chapter 7


           MOTION FOR CONTINUANCE. TO CONSOLIDATE HEARINGS AND
               FOR ENTRY OF AN ORDER RELATED TO DISCOVERY

TO THE HONORABLE TONY DAVIS, UNITED STATES BANKRUPTCY JUDGE:

          Orly Genger, (“Debtor”) files this Motion for Continuance, to Consolidate Hearings and

for Entry of Order Related to Discovery (the “Motion”) and would respectfully show the Court

as follows:

          1.       Debtor filed for relief under Chapter 7 of the United States Bankruptcy Code on

July 12, 2019. Ron Satija has been appointed the Chapter 7 Trustee (“Trustee”).

         2.        The meeting of creditors was conducted on August 15, 2019 and has been

concluded.

         3.        On September 9,2019, Sagi Genger, Debtor’s brother, (“Sagi”) who she has been

in litigation with for over a decade, filed a Motion to Dismiss or Alternative to Transfer Venue

[Doc #32] (the “Motion to Dismiss”). The Motion to Dismiss was filed by Sagi without negative

notice language required under Local Rule 9014. As a consequence, Debtor will file a response

in opposition to the Motion to Dismiss, even though pursuant to Local Rule 9014(b)(1), no

deadline for filing a responsive pleading currently exists. A hearing on the Motion to Dismiss has

been set for October 30, 2019.

         4.         The Motion to Dismiss consists of 27 pages, and multiple “exhibits” (from A to

GG) including portions of documents, transcripts and briefs filed by parties in various phases of



035547-86267/4825-8070-8266.1                                                                Page 1
multifarious litigation between multiple parties and 23 paragraphs of alleged “Background”,

virtually all of which are irrelevant to the merits of a motion to dismiss.

          5.        On September 25, 2019, Sagi filed an Expedited Motion to Show Cause (the

“Show Cause Motion”) [Doc # 42]. The Show Cause Motion was premised upon the existence of

a hearing in the litigation pending in New York state court scheduled to occur on October 16,

2019 (para 2), seeks the disqualification of Kasowitz Benson Torres, LLP (“KBT”) from

representing the Trustee in any manner, and specifically requests that the Court “direct the Trustee

to seek other counsel ...” (Show Cause Motion, para 23). The New York hearing scheduled for

October 16, 2019, which is the fulcrum for the Show Cause Motion, is no longer scheduled and

the matter at issue in that now-canceled hearing is now moot.

          6.       On September 27, 2019, The Trustee filed his Application Under Federal Rule of

Bankruptcy Procedure 9019 and Local Rule 9019 to Approve Compromise [Docket #52] (the

“9019 Motion”, and on October 1, 2019 his Application to Employ Special Counsel, Kasowitz

Benson Torres LLP [Doc #59] (the “KBT Application”). The 9019 Motion, among other things

resolves a number of matters between various parties involved in this Chapter 7 case, and

specifically contemplates the retention of KBT as special counsel for the Trustee on a contingency

fee basis to pursue various claims, including claims against persons and entities affiliated with

Sagi. KBT’s retention on the stated terms is an integral part of the 9019 Motion and KBT’s

agreement to represent the Trustee is contingent upon approval of the 9019 Motion. The issues

in the 9019 Motion directly impact and involve the facts and circumstances raised in the Motion

to Dismiss, the Show Cause Motion, and the KBT Application.

         7.        Sagi, and entities affiliated with Sagi, including Dalia Genger, Debtor’s mother,

and D&K GP, LLC and TPR Investment Associates, Inc. (the “Dalia Parties”) have issued (but




035547-86267/4825-8070-8266.1                                                                  Page 2
not properly served) - and without prior consultation with any counsel - multiple subpoenas for

depositions related to the contested matters described above requesting broad ranges of document

production with less than 30 days’ notice on a number of persons and entities. Counsel is aware

of only some of these depositions notices because many of them have not been served on counsel

for the Debtor. Such notices have generated at two least motions to quash and for protective order

filed by the Trustee [Docket #59] and the Debtor [Docket #62].

          8.        Since the filing of the Motion to Dismiss, Sagi and his counsel have accused the

Debtor - and others - of committing bankruptcy fraud and other criminal misdeeds in

communications to the Trustee and others. These baseless allegations accuse numerous law firms,

attorneys and others of being involved in some type of massive multi-jurisdictional conspiracy

designed to frustrate Sagi’s claims. Parties will address these baseless allegations in their

opposition papers.

          9.        Counsel for the Debtor and certain other parties has requested that counsel for

Sagi and the Dalia Parties work cooperatively to organize and conduct discovery, limit discovery

to issues that are actually relevant to the contested matters that are pending, but has been

unsuccessful in obtaining even their consent to schedule discovery by agreement or even to accept

service on behalf of their clients.

          10.      Given the sweeping breadth of the allegations contained in the Motion to Dismiss,

which attempts to incorporate years of litigation - relevant or not- the facts and legal issues of the

pending motions are inter-related and should be consolidated in to a single evidentiary hearing.

Moreover, and in order to avoid the necessity of having to move repeatedly to quash or to seek

protection from Rambo-like overbroad and harassing discovery promulgated in a manner

inconsistent with the Bankruptcy Rules and the Federal Rules of Civil Procedure, Debtor requests




035547-86267/4825-8070-8266.1                                                                   Page 3
that hearing on the following motions be consolidated and continued until sometime in late

November or December: (1) the Motion to Dismiss; (2) the 9019 Motion; (3) the Show Cause

Motion; and (4) the KBT Application, and enter a scheduling order which provides a date for

pleadings and briefing to be filed, the method for obtaining discovery, sets limits on the scope of

discovery, and requires the cooperation of counsel in establishing dates for conducting discovery

related to the consolidated hearings.

         WHEREFORE, Debtor respectfully requests that the Motion to Dismiss be continued and

consolidated with the 9019 Motion, the Show Cause Motion and the KBT Application, and that

a scheduling order be entered setting limits and a method for obtaining discovery related to these

contested matters. Debtor requests such other and further relief as may be just and proper.

                                              Respectfully submitted,

                                              WALLER LANSDEN DORTCH & DAVIS, LLP

                                              By: /s/ Eric J. Taube_____________________
                                                      Eric J. Taube
                                                      State Bar No. 19679350
                                                      Mark C. Taylor
                                                      State Bar No. 19713225
                                                  100 Congress Avenue, Suite 1800
                                                 Austin, Texas 78701
                                                 (512)685-6400
                                                 (512) 685-6417 (FAX)
                                                 eric.taube@wallerlaw.com
                                                 mark.tavlor@wallerlaw.com

                                              COUNSEL FOR DEBTOR




035547-86267/4825-8070-8266.1                                                                 Page 4
                                CERTIFICATE OF CONFERENCE

        I hereby certify that I have discussed the content of this Motion with counsel for the Trustee
who is unopposed, counsel for Eric Herschmann, KBT and counsel for Arie Genger, who all agree
to the relief requested. I further certify that I have discussed the relief requested with counsel for
Sagi Genger and counsel for Dalia Genger, D&K GP, LLC, and TPR Investments Associates, Inc.,
who have opposed the relief requested.


                                                /s/ Eric J. Taube
                                               Eric Taube




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served on the parties listed
on the attached Service List via the Court’s ECF e-mail notification and via United States First
Class Mail on October 18, 2019:




                                                /s/EricJ. Taube
                                               Eric Taube




035547-86267/4825-8070-8266.1                                                                  Page 5
                                     SERVICE LIST

Orly Genger
210 Lavaca St., Unit 1903                    Sagi Genger
Austin, TX 78701-4582                        c/o John Dellaportas
                                             Emmt Marvin & Martin LLP
Arie Genger                                  120 Broadway, 32nd Floor
17001 Collins Ave.                           New York, NY 10271-3291
Apt. 2805
Sunny Isles, FL 33160                        Ziechner Ellman & Krause LLP
                                             1211 Avenue of the Americas
Kasowitz, Benson, Torres LLP                 40th Floor
Attn: Matthew Stein, Esq.                    New York, NY 10036-6149
1633 Broadway, 21st Floor
New York, NY 10019-6708                      Ron Satija, Trustee
                                             P.O. Box 660208
D&K GP LLC                                   Austin, TX 78766-7208
c/o Ira Tokayer, Esq.
420 Lexington Ave.                           PARTIES REQUESTING NOTICE
New York, NY 10170
                                             Raymond Battaglia
Dalia Genger                                 66 Granburg Circle
200 E. 65th St. 32w                          San Antonio, TX 78218-3010
New York, NY 10021
                                             Deborah D. Williamson
Markel Surety                                Danielle N. Rushing
c/o Suretec Insurance Company                Dykema Gossett PLLC
5555 Garden Grove Blvd., Suite 275           112 East Pecan Street, Suite 1800
Westminster, CT 92687                        San Antonio, TX 78205

Orly Genger 1993 Trust                       Aaron M. Kaufman
c/o Michael Oldner                           Dykema Gossett PLLC
86 Pleasant Valley Dr., #16                  Comerica Bank Tower
Little Rock, AK 72227                        1717 Main Street, Suite 4200
                                             Dallas, TX 75201
TPR Investment Associates Inc.
c/o John Dellaportas                         Ryan B. DeLaune
Emmet, Marvin & Martin, LLP                  Clark Hill Strasburger
120 Broadway, 32nd Floor                     901 Main Street, Suite 6000
New York, NY 10271                           Dallas, TX 75202

Internal Revenue Service                     Sabrina L. Streusand
Centralized Insolvency Operations            Streusand, Landon, Ozbum &
PO Box 7346                                   Lemmon, LLP
Philadelphia, PA 19101-7346                  1801 S. MoPac Expressway, Suite 320
                                             Austin, TX 78746
US Trustee
903 San Jacinto, Ste. 230                    Jay H. Ong, Esq.
Austin, TX 87701-2450                        Munsch Hardt Kopf & Harr, P.C.
                                             303 Colorado Street, Suite 2600
Eric Herschmann                              Austin, TX 78701
210 Lavaca St., Unit 1903
Austin, TX 78701-4582

035547-86267/4843-6541 -2765.1
